Citation Nr: 0800674	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-14 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), including as secondary to service-connected 
disability.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The veteran had active military service from February 22, 
1978, to March 17, 1993; he had 4 months and 22 days of 
active service prior to February 22, 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

(In November 2006, the veteran filed a claim for an increased 
rating for his depressive disorder.  By a January 2007 rating 
decision, the RO continued the 10 percent evaluation which 
had been previously assigned.  In February 2007, the veteran 
filed a notice of disagreement (NOD), and in July 2007 the RO 
issued another rating decision increasing the veteran's 
evaluation for depression to 30 percent, which is what the 
veteran sought when he filed his NOD.  He did not file a NOD 
with the July 2007 decision.  Consequently, no further action 
on this issue is required.)


FINDINGS OF FACT

1.  The veteran does not have gastroesophageal reflux disease 
that is directly related to his military service.

2.  The veteran does not have gastroesophageal reflux disease 
caused or made worse by his service-connected disabilities or 
treatment therefor.


CONCLUSION OF LAW

The veteran does not have gastroesophageal reflux disease 
that is the result of disease or injury incurred in or 
aggravated during active military service; nor is the 
veteran's gastroesophageal reflux disease proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310 (2007); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2004, August 2007, and September 2007.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection on a direct and 
secondary basis, what evidence and/or information was already 
in the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran either identify or submit any 
evidence or information he had pertaining to his claim.  The 
RO also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOC) reporting the 
results of its review of the issue and the text of the 
relevant portions of the VA regulations.  The veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records, and 
secured an examination in furtherance of his claim.  VA has 
no duty to inform or assist that was unmet.

In this case, the veteran contends that the medications he 
was prescribed to treat his service-connected disabilities, 
specifically his bilateral foot disability, caused the 
development of his GERD.

Here, outpatient treatment records from the Oklahoma VAMC 
dated from February 1998 through July 2007, contain 
infrequent entries which note a history of GERD.  For 
example, an April 2004 entry noted that the veteran needed 
his stomach reflux medication renewed, a September 2006 entry 
assessed the veteran with GERD; and December 2006 and July 
2007 psychiatry notes both contained Axis III diagnoses of 
GERD.

In connection with this claim, the veteran was afforded a VA 
examination in March 2005.  At this examination, the veteran 
reported that he had a number of service-connected 
disabilities, including knee and back disabilities for which 
he had been prescribed numerous pain medications over the 
years.  He noted that he had been on Motrin, sulindac, 
etodolac, and Vioxx and was taking on naproxen, tramadol and 
amitriptyline for his pain.  He reported that starting in 
1995, he started having problems with gas, burping and 
burning in his chest and esophagus and had an upper GI series 
done in 1995, at which point he was told that he had GERD, 
and was started on Prilosec.  He reported that over the years 
his medications have been changed and currently he is on 
omeprazole 20 mg SA tablet and said that it helped his 
symptoms.  He reported that he still continued to have a lot 
of gas, dyspepsia and belching and stated that about once a 
week he experienced problems with swallowing both solids and 
liquids.  The veteran noted that he gets a pain in his chest 
at night because he takes his reflux medication in the 
morning, and stated that at night he has to take antacids 
such as Mylanta to relieve his symptoms.  The veteran 
reported no hematemesis or melena, but he did report reflux 
especially at night, where he gets an acid taste in his mouth 
but usually does not get any regurgitation.

On examination, the examiner diagnosed the veteran with GERD, 
per the veteran's history.  The examiner noted that the 
veteran had an upper GI done in 1995, which showed an 
unremarkable upper GI study at that time, but stated that 
given the passage of time, and the number of years in 
between, he would go ahead and order another upper GI study 
to evaluate for reflux, and stated that he would give his 
opinion at that point.

A March 2005 x-ray of the veteran's abdomen, conducted in 
connection with the March 2005 VA examination, showed that 
the bowel gas pattern was nonspecific in appearance, and 
noted no evidence of a mass or obstruction and no abnormal 
intra-abdominal calcifications were identified.

A March 2005 upper GI series was normal, noting in part, an 
unimpeded clearance of barium through the pylorus into the 
duodenum and proximal jejunum, and noted that no GERD was 
observed during the time of the examination.

After reviewing the x-rays and upper GI series, which were 
both normal, the March 2005 VA examiner opined that there was 
no connection between the veteran's GI symptoms and any of 
his service-connected disorders.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Regarding establishing service connection on a secondary 
basis, a disability which is proximately due to or the result 
of a service-connected disease or injury is considered 
service-connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant.  

Initially, considering service connection on a direct basis, 
the Board notes that the veteran himself in an August 2004 
submission, specifically stated that his theory of 
entitlement was based on secondary service connection-i.e., 
that his GERD was proximately due to or the result of his 
service-connected disabilities and that he was not seeking 
service connection on a direct basis.  However, because the 
RO addressed it, the Board will consider direct service 
connection as well.  

In this case, the SMRs do not reference any complaints or 
treatment for GERD or any other gastrointestinal disability, 
and the first post-service mention of GERD in the record is 
not until the April 2004 entry in outpatient treatment 
records, which noted that the veteran needed his stomach 
reflux medication renewed.  Thus, there is no continuity of 
symptomatology established since discharge, and further, 
there is no medical evidence of record which establishes a 
nexus between the veteran's currently diagnosed GERD and his 
time spent in the military.  As such, service connection on a 
direct basis is denied.

Turning to consideration of service connection on a secondary 
basis, the Board finds that the file contains no evidence 
which suggests that the veteran's medications for his 
service-connected disabilities have resulted in the 
development of or worsening of GERD.  In fact, the March 2005 
VA examiner, after examining the veteran, reviewing his 
medical file, and considering the many medications taken by 
the veteran for his other service-connected disabilities, 
specifically opined that the veteran's GERD was not related 
to his service-connected disabilities.  After taking into 
consideration all the veteran's medications, including, 
Motrin, sulindac, etodolac, Vioxx, naproxen, tramadol and 
amitriptyline, the examiner concluded that there was no 
connection between gastrointestinal symptoms and a service-
connected disorder.  In sum, the file contains no evidence 
that the veteran's currently diagnosed GERD is in anyway 
related to service-connected disability or medication taken 
therefor.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the evidence does not establish service 
connection for gastroesophageal reflux disease on either a 
direct or secondary basis.  Any currently shown GERD is not 
traceable to an injury or disease incurred in or aggravated 
during active military service; nor is it proximately due to 
or the result of a service-connected disability.


ORDER

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


